

117 HR 4737 IH: Foreign Extortion Prevention Act
U.S. House of Representatives
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4737IN THE HOUSE OF REPRESENTATIVESJuly 28, 2021Ms. Jackson Lee (for herself, Mr. Curtis, Mr. Malinowski, Mr. Fitzpatrick, Mr. Cohen, Ms. Salazar, Mr. Keating, Ms. Kaptur, Ms. Porter, Mr. Phillips, and Ms. Spanberger) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit a foreign official from demanding a bribe, and for other purposes.1.Short titleThis Act may be cited as the Foreign Extortion Prevention Act.2.Prohibition of demand for bribeSection 201 of title 18, United States Code, is amended—(1)in subsection (a), by adding at the end the following:(4)The term foreign official means—(A)any official or employee of a foreign government or any department, agency, or instrumentality thereof;(B)any official or employee of a public international organization;(C)any person acting in an official capacity for or on behalf of any such government or department, agency, or instrumentality, or for or on behalf of any such public international organization; or(D)any person acting in an unofficial capacity for or on behalf of and with authorization from any such government or department, agency, or instrumentality, or for or on behalf of and with authorization from any such public international organization.(5)The term public international organization means—(A)an organization that is designated by Executive order pursuant to section 1 of the International Organizations Immunities Act (22 U.S.C. 288); or(B)any other international organization that is designated by the President by Executive order for the purposes of this section, effective as of the date of publication of such order in the Federal Register.; and(2)by adding at the end the following:(f)(1)In generalIt shall be unlawful for any foreign official or person selected to be a foreign official to corruptly demand, seek, receive, accept, or agree to receive or accept, directly or indirectly, anything of value personally or for any other person or non-governmental entity, in or affecting interstate commerce, in return for—(A)being influenced in the performance of any official act;(B)being induced to do or omit to do any act in violation of the official duty of such official or person; or(C)conferring any improper advantage, in connection with obtaining or retaining business for or with, or directing business to, any person.(2)PenaltiesAny person who violates paragraph (1) of this section shall be fined not more than $250,000 or three times the monetary equivalent of the thing of value, or imprisoned for not more than fifteen years, or both. (3)TransferExcept for costs related to the administration and enforcement of the Foreign Extortion Prevention Act, all fines and penalties imposed against a person under paragraph (2) of this section, whether pursuant to a criminal prosecution, enforcement proceeding, deferred prosecution agreement, non-prosecution agreement, a declination to prosecute or enforce, a civil penalty, or any other resolution, shall be deposited in the Victims of Kleptocracy Fund established under subsection (l) of this section.(4)JurisdictionAn offense under paragraph (1) of this section shall be subject to extraterritorial Federal jurisdiction.(5)ReportNot later than one year after the date of enactment of the Foreign Extortion Prevention Act, and annually thereafter, the Attorney General shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate, and post on the publicly available website of the Department of Justice, a report—(A)providing an overview of the scale and nature of bribery involving foreign officials, including an analysis of where these crimes are most likely to be committed;(B)focusing, in part, on demands by foreign officials for bribes from United States domiciled or incorporated entities, and the efforts of foreign governments to prosecute such cases;(C)addressing United States diplomatic efforts to protect United States domiciled or incorporated entities from foreign bribery, and the effectiveness of those efforts in protecting such entities;(D)summarizing major actions taken under this section in the previous year, including, but not limited to, enforcement actions taken and penalties imposed;(E)evaluating the effectiveness of the Department of Justice in enforcing this section;(F)detailing what resources or legislative action the Department of Justice need to ensure adequate enforcement of this section; and(G)studying the efficacy of mutual legal assistance treaties and how they can be improved or built upon in multilateral fora, including the identification of legal and policy issues that are delaying prompt responses.(6)Annual publication of Mutual Legal Assistance Treaty dataNot later than one year after the date of enactment of the Foreign Extortion Prevention Act, and annually thereafter, the Attorney General shall publish on the website of the Department of Justice—(A)the number of requests for mutual legal assistance made to the Department of Justice from foreign governments during the preceding year;(B)the number of requests for mutual legal assistance returned for noncompliance during the preceding year;(C)the reason or reasons each request for mutual legal assistance returned for noncompliance was so returned;(D)the number of requests for mutual legal assistance processed by the Department of Justice during the preceding year;(E)the median length of time taken to process a request for mutual legal assistance by the Department of Justice;(F)the number of requests for mutual legal assistance that have been pending or not completely fulfilled within six months of receipt and the number of requests for mutual legal assistance that have been pending or not completely fulfilled within one year or longer of receipt; and(G)the number of outreach efforts by the Department of Justice to explain how foreign countries can receive mutual legal assistance.(7)Victims of Kleptocracy FundThere is established in the United States Treasury a fund to be known as the Victims of Kleptocracy Fund. Amounts deposited into the Victims of Kleptocracy Fund pursuant to paragraph (3) of this subsection or other law shall be available to the Attorney General, without fiscal year limitation or need for subsequent appropriation, only for the purposes of—(A)the International Criminal Investigative Training Assistance Program;(B)the Kleptocracy Asset Recovery Initiative;(C)the Office of Overseas Prosecutorial Development, Assistance, and Training; and(D)the Office of International Affairs, including for the hiring of personnel to speed processing of requests for mutual legal assistance.(8)ConstructionThis subsection shall not be construed as encompassing conduct that would violate section 30A of the Securities Exchange Act of 1934 (15 U.S.C. 78dd–1) or section 104 or 104A of the Foreign Corrupt Practices Act of 1977 (15 U.S.C. 78dd–2; 15 U.S.C. 78dd–3) whether pursuant to a theory of direct liability, conspiracy, complicity, or otherwise..